Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the export value of the merchandise at the time of exportation to the United States covered by the Appeals to Reappraisement enumerated on the schedule attached hereto and made a part hereof at which time such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the invoiced unit values less 2% packed, except as to Item DM 6014 embraced in the entry covered by Appeal to Reappraisement No. 231392-A and merchandise embraced in the entry covered by Appeal to Reappraisement No. 234771-A wherein the export value is the entered unit values less 2% packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher domestic value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Re-appraisement enumerated on the schedule attached hereto and made a part hereof may be submitted for decision on the foregoing stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
As to the merchandise covered by reappraisement 234771-A and item DM 6014 covered by reappraisement 231392-A, the entered unit values, less 2 per centum, packed.
As to the balance of the merchandise involved, the invoiced unit values, less 2 per centum, packed.
Judgment will be entered accordingly.